10.43



LEASE AGREEMENT



Lease Agreement made April 2, 2001, by and between KINGFISHER, LLC, a limited
liability company organized and existing pursuant to the laws of the State of
New York, with its principal place of business at 137 North Street, Pittsfield,
Massachusetts 01201 ("Landlord"), Mechanical Technology Incorporated, with its
principal place of business at 30 South Pearl Street, Albany, New York 12207
("Tenant").



RECITALS



1. Landlord is the owner of certain buildings and other improvements located at
431 New Karner Road, Albany, New York (the "Building"), and situated on
approximately 5.795 acres of land in the Town of Colonie, County of Albany, New
York (the "Property"). See Exhibit B for site plan.

2. Landlord desires to rent a portion of the Building consisting of 15,098 Net
Useable Square Feet of space located in the north section of Building "A" as
shown on the ground floor of Building "A" to Tenant, and Tenant desires to lease
the same, all upon the terms and conditions set forth herein.



NOW, THEREFORE, the parties agree as follows:



ARTICLE I

LEASING





Section 1.01. Landlord hereby leases to Tenant 15,098 Net Useable Square Feet of
space located in the north section of Building "A", together with the
non-exclusive right to the use of the Common Areas of the Building such as the
entranceways, corridors and the like. The premises leased to Tenant are
described on Exhibit "A" to this Lease Agreement and which is attached hereto
and incorporated herein by this reference. Exhibit "A" shall be signed or
initialed by both Landlord and Tenant, and any revisions thereto shall also be
signed or initialed by both parties. The premises described above are hereafter
referred to as the "Leased Property".



ARTICLE II

LEASE TERM





Section 2.01. Lease Commencement Date. The "Commencement Date" for the lease
term shall the be earlier of (i) thirty (30) days following the completion of
Landlord's work and Tenant's improvement work described in Exhibit "C" annexed
hereto subject to Section 5.08 or (ii) the date the Tenant opens for business,
but in no event later than September 1, 2001. Following the completion of
Landlord's work described in Exhibit "C", Tenant shall have access to the Leased
Property, for the purpose of commencing the leasehold improvements as set forth
in Exhibit "D" annexed hereto, and installation of Tenant's equipment and the
performance of such other work as Tenant has undertaken in connection with the
improvement and fit-up of the Leased Property as described in Exhibit "D"
annexed hereto.



Section 2.02. Duration of Base Term. The initial lease term shall be for a term
of 5 years.



 

 

ARTICLE III

RENTALS





Section 3.01. Definitions. The term "Rent" or "Rents" shall mean all Base Rents
(see subparagraph 3.02), and all items denominated as Additional Rent pursuant
to various provisions of this Lease Agreement.



Section 3.02. Base Rents. During the initial five (5) year lease term, Tenant
shall pay to Landlord the following Base Rents on the first day of each month:
$147,205.56 per year in equal monthly installments of $12,267.13, calculated at
the rate of $9.75 per one Gross Leaseable Square Foot, which is the Net Useable
Square Feet plus 0%.



Base rent includes a tenant fit up allowance of $191,077.31. If this allowance
is not exhausted prior to Tenant occupancy, any remaining balance may be used
prior to December 31, 2001.



Landlord agrees, if tenant so desires to spend up to an additional $50,000 for
tenant fit up. Base rent shall be adjusted upward based on a 5 year amortization
at 10% interest (ie if landlord contributes full $50,000 the annual lease rate
will increase by approximately $.82 per square foot).



Section 3.03. Place and Manner of Payment. All payments of Base Rent shall be
made by Tenant to Landlord without notice or demand. All Rents shall be payable
at Landlord's address as specified above, or at such other place as Landlord may
from time to time designate in writing. All Rent shall be payable in current
legal tender of the United States of America as the same is then, by law,
constituted. The annual Base Rent shall be divided into twelve equal
installments, and shall be paid on the first day of each and every month of the
lease term (i.e., in advance). Rent for any partial month at the beginning or
end of the lease term shall be prorated, on a daily basis. The extension of the
time for payment of any installment of Rent, or the acceptance by Landlord of
any payment other than of the kind or within the time herein specified, shall
not be deemed a waiver of Landlord's right to insist upon having all other
payments of Rent made in the manner and at the time herein specified. All Rents
shall be paid to Landlord without any abatement, deduction or set-off of any
kind or nature whatsoever, except as may be otherwise specifically provided in
this Lease Agreement.



Tenant will have the right to self help if the landlord has not responded to a
request for repairs within 72 hours. Tenant agrees to use providers set forth on
list if provided by landlord. Amounts spent on self help may be offset against
lease payments.



ARTICLE IV

USE





Section 4.01. Use The Leased Property shall be used only for the purpose of
general office space, together with ancillary uses including research and
development and ancillary small-scale prototype assembly and for no other use or
purpose whatsoever without the prior Consent of Landlord.



 

ARTICLE V

DEVELOPMENT OF IMPROVEMENTS; USE



Section 5.01. Tenants Obligation to Construct Improvements. In strict accordance
with plans, specifications and schedules of completion prepared by Tenant and
approved in writing by Landlord (the "Plans"), Tenant shall construct wiring for
telephone, data and security systems in connection with the provisions of
Exhibit "D" entitled "Tenant's Work" (the "Improvements").



Section 5.02. Covenants and Requirements of Construction. In the construction of
the Improvements (sometimes referred to as "the Work"), Tenant:



(a) shall at its own cost and expenses obtain all permits and approvals
including, without limitation, those described in Section 25.02. Landlord shall
cooperate in signing any documents necessary to obtain such permits;



(b) shall comply with all requirements of public authorities described in
Article XI applicable to the Work. Landlord shall cooperate in signing any
documents necessary to obtain such permits and approvals;



(c) shall perform the Work expeditiously, in strict compliance with the Plans,
in a good and workmanlike manner and of first-class quality, and in accordance
with all the provisions of this lease;



(d) shall pay all proper accounts for work done or materials furnished under all
contracts which it has entered into relating to the Work;



Section 5.03. Completion of Construction. Tenant shall substantially complete
the Improvements in strict accordance with the Plans and thereafter shall
expeditiously fully complete the construction of the Improvements in accordance
with all provisions of this Lease.



Section 5.04. Substantial Completion of Improvements. The improvements shall be
deemed substantially complete upon Landlord's receipt of evidence, in the form
of certificates of completion of licensed architects employed by Tenant that:



(a) the Improvements shall have been completed in all respects in a good and
workmanlike manner and of first-class quality in strict accordance with the
Plans, except for faults and defects which are minor and the correction of which
is adequately assured;



(b) all building equipment and services, including heating and air conditioning
systems and utilities have been completed, are operating properly and are
available for use by Tenant;



(c) all building codes and other regulations and all requirements of public
authorities described in Article XI have been complied with;



(d) all permits and permanent unconditional certificates of occupancy which are
required have been obtained;



(e) all areas are ready for use, clean and all surplus building material and
rubbish removed from the Leased Property.



Section 5.05. Approvals by Landlord. Landlord shall be entitled to review and
approve or reject Tenant's Plans, unless Landlord shall waive this right in
writing. If Landlord fails to reject or approve Plans within ten (10) business
days of receipt thereof by Landlord, the Plans shall be deemed approved. If
Landlord rejects Plans, it must do so within ten (10) business days stating
specifically the reason for rejection and, within ten (10) business days of
receipt, approve or reject a new submission to satisfy the rejection.



Section 5.06. Development of Utilities. Landlord at its expense shall make
telephone (not DSL), electric, gas, water, sewer and storm drainage, heating,
ventilating and air conditioning services and connections available to the
Leased Property, if not already available.



Section 5.07

. Landlord's Obligation to Construct Improvements. In strict accordance with
plans, specifications and schedules provided by Tenant and Schedules of
completion prepared by Landlord (the "Plans"), Landlord shall construct all
leasehold and other improvements (other than the work described in Exhibit "D")
in connection with the provisions of Exhibit C entitled "Landlord's Work" and
"Tenant Improvements"(the "Improvements").









Landlord shall perform the Work expeditiously, in strict compliance with the
Plans, in a good and workmanlike manner and of first-class quality, and in
accordance with all the provisions of this lease.



Section 5.08. Substantial Completion of Improvements. Tenant and Landlord
acknowledge that Plans and specifications may not be in final form and may be
modified. Both parties agree to work expeditiously to move forward to complete
the work in accordance with plans and specifications.

Landlord and Tenant further agree to conduct periodic reviews of work and
completion status.



Landlord shall complete work within 90 days of receipt of all required permits
and approvals provided Tenant or Tenant's agents specifications or changes do
not delay construction schedule, in which case, Landlord will use due diligence
to complete work as soon as possible but will not be liable to complete work
within 90 days.

ARTICLE VI

OWNERSHIP OF IMPROVEMENTS





Section 6.01. Tenant's Ownership of Improvements During Term. The Improvements
which the Tenant constructs upon the Leased Property from time to time are and
shall be fixtures to the Leased Property and until the expiration or earlier
termination of this Lease, shall be the separate property of Tenant, and not of
Landlord, subject to and governed by all of the provisions of this Lease. Tenant
shall be entitled to deduct all depreciation for the Improvements, and any
additions, changes or alterations thereto. Tenant's title to the Improvements
(other than Tenant's trade fixtures and equipment) shall cease with the
expiration or earlier termination of this Lease as provided in Section 6.02.



Section 6.02. Landlord's Ownership of Improvements After Term. Upon the
expiration or earlier termination of this Lease, the Improvements (other than
Tenant's trade fixtures and equipment) shall become the property of Landlord
without further act.



ARTICLE VII

REPAIRS, MAINTENANCE AND ALTERATIONS





Section 7.01. Landlord Repairs. If at any time during the term of this Lease any
repairs or changes to the exterior of the Building, to the roof, to the water,
sewer and utility lines, conduits, ducts and facilities located outside the
Leased Property but serving the Leased Property, or any structural work (whether
interior or exterior and including without limitation the foundations,
supporting columns, structural portions of floors and floor slabs, load bearing
walls and roof structure), non-routine repairs and replacements to major
components of the heating, ventilating and air conditioning units and equipment,
or any repairs and changes resulting from the negligence of Landlord or its
employees or agents or any breach by Landlord of the provisions of this Lease,
shall become necessary or shall be required by any law, now or hereafter in
force, or other governmental authority unless such repairs or changes are
required as a result of Tenant's specific use of the premises such as trade or
equipment regulations, Landlord agrees (unless the necessity for such repairs or
changes all have resulted from the negligence of Tenant or its agents or
employees, or Tenant's failure to perform routine preventive maintenance to the
systems serving the Leased Property), at Landlord's own cost and expense, to
make the same promptly upon notice from Tenant.



Landlord agrees to make all repairs to HVAC units and equipment in excess of
$1,000 in the aggregate per year.



Section 7.02. Tenant Repairs. Tenant shall do such maintenance and make such
non-structural repairs to the Leased Property including the plate glass thereof
and routine repairs to the heating, ventilating and air conditioning system and
equipment not to exceed $1,000 per year and shall maintain a maintenance
contract (to include routine semi-annual maintenance), as are necessary to
maintain the same in good order and condition. If an HVAC unit is replaced,
tenant shall benefit from all applicable warranties and shall otherwise be
responsible for all of its maintenance and repairs. Tenant shall also provide
routine maintenance and parts replacement to the electrical and plumbing systems
at the Leased Property. Tenant shall be solely responsible for maintaining and
repairing its leasehold improvements, as well as all trade fixtures and
equipment which Tenant installed at the Leased Property.



Section 7.03. Alterations, Improvements and Additions. Upon completion of the
construction of the Improvements under Article V, Tenant shall not make any
alterations, improvements or additions to the Leased Property or the
Improvements (collectively "alterations") without the prior written consent of
Landlord unless costing less than $5,000; provided, however, that the prior
written consent of Landlord shall not be required for nonstructural interior
alterations. Tenant's request to Landlord for permission to make alterations
shall be accompanied by detailed plans and specifications, estimated costs and
the identity of the contractors which shall perform the work. Any alterations
permitted by Landlord shall be at least equal in quality and class to the
original work and shall be consistent with permitted uses of the Leased Property
and Improvements as provided in Article V, and consistent with the quality
equivalent to that of similar office buildings located in the Albany, New York
region.



ARTICLE VIII

TAXES; BUILDING AND COMMON AREA CHARGES





Section 8.01. Real Estate Taxes. "Real Estate Taxes" shall mean all real estate
taxes and assessments, extraordinary as well as ordinary, levied or assessed by
the lawful taxing authorities upon the Building and the Property during the term
of this Lease, and in addition thereto, all other payments in the nature of Real
Estate Taxes, including, without limitation, payments in lieu of taxes. Landlord
must pay the Real Estate Taxes affecting the Building and the Property, and it
may contest such taxes by appropriate proceedings under the laws of the State of
New York but nothing herein shall excuse Tenant from its obligation to timely
pay to Landlord its share of the taxes as set forth below. Landlord shall pay
all real estate taxes and charges which shall be assessed during the lease term
as they become due.



Section 8.02. Tenant Pro-Rata Share of Taxes:



A. Tenant agrees to pay as additional rent its proportionate share of all Real
Estate Taxes which may be levied or assessed against the Building and the
Property by any lawful authority for the period of the term of this Lease.
Tenant's proportionate share shall be equal to the product obtained by
multiplying the amount of such Real Estate Taxes by a fraction, the numerator of
which shall be the number of gross leaseable square feet of floor area in the
Leased Property and the denominator of which shall be the total number of gross
leaseable square feet of leaseable floor area in the Building.



B. Tenant's proportionate share of the Real Estate Taxes shall be paid in
monthly installments on or before the first day of each calendar month, in
advance, in an amount estimated by Landlord, provided that in the event Landlord
is required under a mortgage covering the Building and the Premises to escrow
real estate taxes, Landlord may, but shall not be obligated to, use the amount
required to be escrowed as a basis for its estimate of the monthly due from
Tenant hereunder. Landlord shall furnish Tenant with a written statement of the
actual amount of Tenant's proportionate share of the Real Estate Taxes. If the
total amount paid by Tenant under this article during any calendar year shall be
less than the actual amount due from Tenant for such year, as shown on such
statement, Tenant shall pay to Landlord the deficiency within thirty (30) days
after demand therefore by Landlord, and if the total amount paid by Tenant
hereunder for any such calendar year shall exceed such amount due from Tenant
for such calendar year, Tenant shall be entitled to offset the excess against
payments next thereafter becoming due under this Lease. For the calendar years
in which this Lease begins and terminates, the provisions of this Article shall
apply and Tenant's liability for its proportionate share of any taxes and
assessments for any such year shall be subject to a pro-rata adjustment based on
the number of days of any such year during which the term of this Lease is in
effect.



Section 8.03. Tax Contests. Landlord or tenant may contest by appropriate
proceedings the validity or amount of the assessed valuation or of the Real
Estate Taxes for any tax year (such proceedings being hereinafter called "Tax
Contest"). If Landlord shall obtain a remission or refund of all or any part of
the Real Estate Taxes for any tax year for which Tenant's pro-rata share shall
have been paid or be payable, Landlord shall promptly refund to Tenant or credit
Tenant with a proportionate share to be calculated after deduction of any and
all of the actual costs and expenses and attorneys' fees incurred in obtaining
such remission or refund.



Section 8.04. Common Area. The term "Common Area" shall mean all those portions
of the Building and the Property which are intended for the common use and
enjoyment of the Landlord, Tenant and all other tenants of the Building and the
Property and their respective employees, agents, customers, invitees,
deliverymen, subtenants, assigns, concessionaires and licensees, including but
not limited to parking areas, roads, streets, entrances, exits, drives, tunnels,
passageways, landscaped areas, exterior ramps, walks and arcades, stairways,
enclosed corridors and rest rooms.



Section 8.05. Grant of Non-Exclusive Use. Landlord hereby gives and grants to
Tenant during the term of the Lease, for the benefit of Tenant and Tenant's
subtenants, licensees and concessionaires, and deliverymen, the non-exclusive
right to use of the Common Area, in common with Landlord and all other tenants
and occupants of the Building and their respective employees, agents, assigns,
customers, invitees and deliverymen.



Section 8.06. Landlord Obligations to Maintain and Repair. Landlord shall keep
and maintain the Common Area in good condition and repair, including, but not
limited to, repairing and replacing paving; keeping the Common Area properly
policed, drained, free of snow, ice, water, rubbish and other obstructions, and
in a neat, clean, orderly and sanitary condition; keeping the Common Area and
such other areas suitably lighted during, and for appropriate periods before and
after, Tenant's business hours, maintaining signs, markers, painted lines and
other means and methods of pedestrian and vehicular traffic control; maintaining
adequate roadways, entrances and exits; and maintaining any plantings and
landscaped areas.



Section 8.07. Landlord's Rights in Common Area. With respect to the Common Area,
Landlord shall have the right to:



(a) Establish and enforce reasonable rules and regulations applicable to all
tenants concerning the maintenance, management, use and operation of the Common
Area.



(b) Close temporarily any of the Common Area to the extent required in the
opinion of Landlord's counsel to prevent a dedication of any of the Common Area
or the accrual of any rights of any person or of the public to the Common Area.



(c) Close temporarily any of the Common Area for maintenance purposes.

(d) To designate other property outside the boundaries of the Building or the
Property to become part of the Common Area, or to subdivide, reduce, change or
eliminate the same.



(e) Select a person affiliated or unaffiliated with Landlord to maintain and
operate any of the Common Area if at any time Landlord determines that the best
interests of the Building and the Property will be served by having any of the
Common Area maintained and operated by that person. Landlord shall have the
right to negotiate and enter into a contract with that person on such terms and
conditions and for such period of time as Landlord deems reasonable and proper
both as to service and as to cost.



(f) Make changes to the Common Area including, without limitation, changes in
the location of driveways, entrances and exits, provided that such changes do
not impair access to tenant's loading dock.



Section 8.08. Parking and Loading Areas. Except as otherwise expressly provided
herein, the parking spaces in the Common Area shall be used for the parking of
private automobiles of customers, licensees, subtenants and employees of the
tenants of the Building (and for the temporary parking of delivery vehicles
while servicing those tenants in the Building whose premises do not have service
or delivery entrances) and the access, perimeter and through roads, streets and
drives shall be used for pedestrians and vehicular traffic and for no other
purpose. Landlord agrees to provide sufficient parking for all tenants'
employees and guests.



Section 8.09. Proportionate Share of Common Area Costs. Tenant shall pay to
Landlord an amount estimated by Landlord to be Tenant's proportionate share of
Common Area costs in advance on the first day of each month commencing on the
Commencement Date, or on the first day of the month following the month of the
Commencement Date if the Commencement Date is a day other than the first day of
a month, as the case may be, and continuing during the Term, subject to the
annual adjustment provided below.



Tenant's proportional share of Common Area costs shall be the ratio of its
useable square feet to total square feet in this instance the numerator is 15,
098 square feet and the denominator is 48, 229 square feet or 31% of the total
Common Area costs. Common Area costs that cover a period not within the Term of
this Lease shall be pro-rated.



Landlord can adjust the monthly Common Area charge at the end of each Lease Year
on the basis of Landlord's reasonably anticipated costs for the following Lease
Year.



Landlord shall furnish to Tenant a statement showing the total Common Area
costs, Tenant's share of Common Area costs for the Lease Year, and the payments
made by Tenant with respect to each Lease Year shall be made within thirty (30)
days after the end of each Lease Year covering the Lease Year just ended.



See Exhibit F for estimated itemized common area expenses.



If Tenant's share of Common Area costs for the Lease Year exceeds the payments
made by Tenant, Tenant shall pay Landlord the deficiency within thirty (30) days
after receipt of the statement. If Tenant's payments made during the Lease Year
exceed Tenant's share of Common Area costs, the excess shall be applied against
the next payment due to Landlord, except that if any unused excess exists at the
expiration of the Term of this Lease, the sum of the unused excess shall be paid
to Tenant.



Section 8.10. Common Area Defined. "Common Area costs" means the real property
taxes and assessments and other taxes and assessments in the nature of real
property taxes levied and assessed against the Common Area, or assessed against
Landlord as a result of the Common Area, and all other charges in the nature of
real property taxes including, but not limited to, payments in lieu of taxes
(but only to the extent not included in Section 8.01 above,) sums expended by
Landlord for the maintenance and operation of the Common Area, and all other
costs for maintenance and operation of the Common Area which shall include,
without limitation, costs of repainting, cleaning, sweeping, and other
janitorial services, policing, purchase, construction and maintenance of refuse
receptacles, planting and relandscaping, direction signs and other markers,
lighting and other utilities, security services, insurance costs (to the extent
not reimbursable under Article XIX below), reasonable depreciation allowance on
improvements, machinery and equipment used in connection with the Common Area,
premiums on public liability and property damage insurance and all other costs
necessary in Landlord's judgment for the maintenance and operation of the Common
Area, together with an administrative fee equal to fifteen (15%) percent of all
Common Area costs.



Section 8.11. Utilities.



(a) In the event that the Leased Property shall be separately metered for
utility service, then in such event Tenant shall pay and discharge punctually
all sewer rents and charges for water, steam, heat, gas, hot water, chilled
water, electricity, light and power and any and all other utility services
furnished to the Leased Property which are separately metered for the Tenant's
Leased Property.



(b) In the event that any of the foregoing utility services shall not be
separately metered for the Tenant's use at the Leased Property, then in such
event the Tenant shall reimburse the Landlord for Tenant's proportionate share
of all utility costs and charges which are not separately metered to the
Tenant's Leased Property. Reimbursement shall be made by Tenant within thirty
(30) days after Tenant receives a copy of an invoice from Landlord for
reimbursement for utility services. Tenant's proportionate share of any such
utility services not separately metered shall be determined by the Landlord.
Tenant's obligation to reimburse the Landlord for all such utility costs not
separately metered shall be prorated for any partial year at the commencement
and expiration of the term of this Lease.



ARTICLE IX

CERTAIN PROHIBITIONS





Section 9.01. Prohibited Uses. Tenant shall not use or occupy, and shall not
permit or suffer the Leased Property or any part thereof to be used or occupied
for any business, use or purpose which in any manner:



(i) is in violation of any present or future laws applicable to Tenant or to the
Leased Property:



(ii) would violate any Certificate of Occupancy affecting the Leased Property;



(iii) would make void or voidable any insurance then in force with respect
thereto, or which will make it impossible to obtain fire or any other insurance;



 

(iv) would be likely to cause structural damage to the Building or any part
thereof; or



(v) would constitute a public or private nuisance.



Tenant shall promptly after the discovery of any such prohibited use take all
necessary steps to discontinue such use or compel its discontinuance.



Section 9.02. Obstructions. Tenant shall not obstruct or encumber the courts,
stairways and corridors of the Building or the sidewalks and passageways
adjacent thereto, nor shall Tenant use such places for any purpose other than
ingress and egress and loading and unloading of materials to and from the Leased
Property.



Section 9.03. Floor Load; Noise. Tenant shall not place a load upon any floor of
the Leased Property which exceeds the load per square foot which such floor is
then designed to carry or which exceeds the loads then allowed by law. All
equipment installed and used by Tenant in the Leased Property shall be properly
placed, equipped, installed, and maintained by Tenant at Tenant's own cost and
expense in appropriate settings so as to eliminate the transmission of noise,
vibration and electrical, or other interference from the Leased Property to any
other area of the Building.



ARTICLE X

NON-ABATEMENT





Section 10.01. Rent Not to Abate except as set forth in Section 3.03. Tenant's
obligation to pay rent (whether Base Rent or Additional Rent) under this Lease
shall not be affected by, nor shall the rent abate or be diminished, reduced,
rebated or refunded on account of any want of repair, destruction or damage to
the Leased Property or the Improvements, regardless of the cause or extent of
them, or for any inconvenience, discomfort, interruption of business or
otherwise arising from the making of alterations, changes, additions or repairs
to the Leased Property or the Improvements, or because of any present or future
governmental laws, ordinances, requirements, orders, directives, rules or
regulations, or for any other cause or reason. Tenant waives the provisions of
any statute or rule of law now or hereafter in effect contrary to this Section.



ARTICLE XI

REQUIREMENTS OF PUBLIC AUTHORITY





Section 11.01. Compliance by Tenant and Landlord.



Tenant, at its sole cost and expense, shall promptly comply with all present and
future laws, ordinances, requirements, orders, directives, rules and regulations
of all federal, state, county, city, and town governments and of all other
governmental authorities, departments, boards and officers, and all orders,
rules and regulations of the National and New York Boards of Fire Underwriters
or any other body or bodies which may exercise similar functions, foreseen and
unforeseen, ordinary and extraordinary, applicable to the Tenant's use of Leased
Property or the Improvements or any part of them or to their use, whether in
force at the commencement of the term of this Lease or passed, enacted or
directed in the future, , and whether or not compliance shall require structural
changes (collectively in this Article "the requirements"). Tenant shall pay all
costs, expenses, liabilities, losses, damages, fines, penalties, claims and
demands, including counsel fees (collectively "the costs"), that may in any
manner arise from or be imposed because of the failure of Tenant to comply with
this Article and shall indemnify, hold harmless and defend Landlord of and from
all such costs.

(b) Tenant shall comply with the requirements of all policies of public
liability, fire and all other policies of insurance in force with respect to the
Leased Property and the Improvements.



Section 11.02. Challenge of Validity. Tenant shall have the right, after prior
written notice to Landlord, to contest by appropriate legal proceedings ("the
proceedings"), diligently conducted in good faith, in the name of Tenant, and,
if Landlord consents in writing, in the name of Landlord, or both, if necessary,
without cost or expense to Landlord, the validity or application of the
requirements. If compliance with the requirements may be delayed during the
proceedings without the incurrence of any lien, charge or liability of any kind
against the Leased Property or the Improvements and without subjecting Tenant or
Landlord to any liability, civil or criminal, for failure to comply with them,
Tenant may delay compliance with them until the final determination of the
proceedings.



ARTICLE XII

COVENANT AGAINST LIENS





Section 12.01. Tenant's Obligation to Discharge. Tenant shall not create or
permit to be created and shall promptly discharge, any mechanic's laborer's, or
materialman's lien, encumbrance or charge upon the Leased Property, the
Improvements, or any part of either that occurs as the result of tenant's
conduct (a "Lien").



Section 12.02. Landlord's Rights to Discharge. If any lien included in Section
12.01 shall be filed against the Leased Property, the Improvements, or any part
of either, Tenant, at its own cost and expense, within thirty (30) days after
the filing of the lien, shall discharge it of record or post a bond satisfactory
to Landlord to assure its discharge. If Tenant fails to discharge or bond the
lien with in thirty (30) days after its filing, Landlord, in addition to any
other right or remedy it may have, and without waiving its right to declare a
default, may discharge the lien of record or post a bond to assure its
discharge. Any amounts paid by Landlord in the discharge or bonding of the lien,
including, but not limited to, penalties, interest, costs, allowances and
reasonable attorney's fees, together with interest at a rate per annum which is
the highest legal rate permitted by law, shall constitute additional rent under
this Lease and shall be paid by Tenant to Landlord on demand.



Section 12.03. No Implied Consent of Landlord. Nothing in this Lease shall be
construed as the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialman
for the performance of any labor or the furnishing of any material for any
improvement, alteration or repair of the Leased Property, the Improvements, or
any part of either.



ARTICLE XIII

ENTRY ON LEASED PROPERTY BY LANDLORD; CURING DEFAULTS





Section 13.01. Entry. Tenant shall permit Landlord and its authorized
representatives to enter the Leased Property and the Improvements at all
reasonable times and on reasonable notice (except in the event of an emergency)
for the purposes of (a) inspecting them, (b) inspecting them to obtain readings
from utility meters, or (c) making any necessary repairs or performing any other
work that may be necessary because of Tenant's failure to make repairs or
perform other work after written notice from Landlord, or without notice in case
of emergency. Landlord's right of entry shall not imply any duty on its part to
perform any repairs or work and shall not constitute a waiver of any default of
Tenant. Furthermore, Landlord shall have a non-exclusive easement if ingress,
egress and access for pedestrian and vehicular traffic over all paths, roadways,
streets, sidewalks and the like located in the Building or at the Property for
all purposes in connection with the operation of the Building and the Property.



Section 13.02. Showing Improvements. Landlord shall have the right to enter the
Leased Property and the Improvements at all reasonable times during usual
business hours at any time for the purpose of showing them to prospective
tenants and/or purchasers. Landlord shall provide reasonable notice before
entering the Leased Property and the Improvements.



Section 13.03. Landlord's Right to Cure Tenant Defaults. If, at any time, Tenant
is in default in the payment of any imposition, insurance premium, any
installment of principal or interest or any other sum due under any present or
future borrowing of Tenant related to the financing of the leasehold
improvements or any of the equipment or other fixtures or items of personal
property located at the Leased Property, or any other amount required to be paid
by Tenant, or in the performance of any other act to be performed by Tenant,
Landlord, in addition to evoking all other remedies for any such default, but
without having any obligation to do so, may pay Tenant's obligations, or, after
giving Tenant thirty (30) days prior written notice, perform Tenant's acts, in
the manner and to the extent Landlord deems desirable, and may pay all
incidental expenses related thereto. All such payments by Landlord shall
constitute additional rent payable on demand. Failure to make any such payments
on demand shall constitute a new default by Tenant and Landlord shall have the
same rights and remedies as in the case of default by Tenant under the
provisions of Article XXIV.



ARTICLE XIV

ASSIGNMENT AND SUBLETTING





Section 14.01. Consent Required.



(a) Tenant may, with the prior written consent of Landlord, which, subject to
the provisions of subparagraph (b) below, shall not be unreasonably withheld or
delayed, assign this Lease or sublet the whole or any part of the Leased
Property or the Improvements thereon. For purposes of this paragraph (a), an
assignment shall include any transfer of this Lease, whether voluntary or
involuntary or by operation of law, including any merger or consolidation of
Tenant and any transfer, sale, assignment, pledge, or other encumbrance, whether
voluntary or involuntary or by operation of law, of more than twenty percent
(20%) of the authorized and issued capital stock, membership or partnership
interest, as applicable, of Tenant, except transfer upon death or intervivos
among the shareholders, members and/or partners of Tenant.



(b) Any assignment or subletting consented to by Landlord shall be upon the
following conditions plus such other conditions as Landlord shall determine, in
its reasonable discretion:



(i) The use of the Leased Property and Improvements by the subtenant or assignee
shall comply with the use restrictions contained in Article IV;



(ii) Tenant shall not be in default under this Lease;



(iii) The assignee, in a document satisfactory to Landlord and in recordable
form, shall agree to faithfully perform and be bound by all of the terms,
conditions, covenants, provisions and agreements of this Lease;



(iv) Any sublease or assignment of lease shall provide that it is subject to the
terms and conditions of this Lease and may, at Landlord's option, require the
sublessee to attorn to Landlord;



(v) Neither the Assignment nor any sublease nor Landlord's consent to either,
shall release or discharge Tenant from any liability, past or future, under the
Lease;



(vi) Tenant shall remain fully liable under this Lease upon notice in accordance
with this Lease from Landlord of any default under this Lease;



(vii) Landlord's consent to any assignment or sublease shall not constitute or
be deemed its consent, nor constitute a waiver of the requirement of its
consent, to any subsequent assignment or sublease.



(c) Tenant shall not assign any of its rights under this Lease separate from any
permitted assignment.



ARTICLE XV

HOLDING OVER





Section 15.01. Upon the expiration or other termination of the term of this
Lease, the Tenant shall quit and surrender to the Landlord the Demised Premises,
broom clean, in good order and condition, ordinary wear excepted, and the Tenant
shall remove all its property, including, but not limited to, Tenant's Property.
The Tenant's obligation to observe or perform this covenant shall survive the
expiration or other termination of this Lease.



Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a daily tenancy at sufferance at a rate equal to one and a half
(1.5) times the Basic Rent plus Additional Rent and other charges herein
provided (prorated on a daily basis) and shall otherwise be on the terms and
conditions set forth in this Lease as far as applicable.



ARTICLE XVI

REMOVAL OF PERSONAL PROPERTY





Section 16.01. Personal Property. Tenant shall immediately remove all personal
property of Tenant remaining upon the Leased Property or Improvements at the
expiration or earlier termination of this Lease. Any personal property of Tenant
remaining upon the Leased Property or Improvements after the expiration or
earlier termination of this Lease, may, at the option of Landlord, be deemed to
have been abandoned by Tenant and may be retained by Landlord as its property,
or be disposed of, without accountability, by Landlord in such manner as it
deems appropriate. Tenant shall be responsible to Landlord for any cost or
expense incurred by Landlord in disposing of Tenant's personal property
remaining on the Leased Property or Improvements after the expiration or earlier
termination of this Lease.



Section 16.02. The provisions of this Article shall survive the expiration or
earlier termination of this Lease.



ARTICLE XVII

SIGNS





Section 17.01. Tenant shall not install or replace, nor permit the installation
or replacement by others, of any signs or advertising matter in, upon or over
the Leased Property or the Improvements without the prior written consent of
Landlord, which will not be unreasonably withheld. If Landlord consents to the
installation and replacement of any such signs, Tenant shall comply with all
applicable requirements of governmental authorities having jurisdiction and
shall obtain all necessary approvals prior to the installation or replacement of
any sign or other advertising matter permitted by Landlord, all of which shall
be performed at the sole cost and expense of Tenant.



ARTICLE XVIII

INDEMNITY; ENVIRONMENTAL COVENANT





Section 18.01. Tenant's Indemnification of Landlord. Tenant shall indemnify and
hold Landlord harmless from and against any and all liabilities, obligations,
damages, penalties, claims, costs, charges and expenses, including, without
limitation, fees of architects, engineers and attorneys, which may be imposed
upon, incurred by or asserted against Landlord because of any of the following
("the claims"):



(i) Any work or thing done in, on or about the Leased Property or the
Improvements by Tenant or its agent or contractors;



(ii) Any use, non-use, possession, occupation, condition, operation, maintenance
or management of the Leased Property or the Improvements or any part of either,
by Tenant, its agents, guests and invitees;



(iii) Any act or Omission of Tenant or any of its agents, concessionaires,
contractors, servants, employees, subtenants, or invitees;



(iv) Any accident, injury or death to any person or damage to any property
occurring in, on or about the Leased Property or the Improvements, or any
adjacent sidewalk, curb, passageway or space as a result of the act or default
of Tenant, its agents, guests or invitees; or



(v) Any failure by Tenant to perform or comply with any of the covenants,
agreements, terms, provisions, conditions or limitations in this Lease.



If any action or proceeding is brought against Landlord because of any one or
more of the foregoing claims, Tenant, at its sole cost and expense, upon written
notice from Landlord, shall defend that action or proceeding by competent
counsel acceptable to Landlord. Landlord may be entitled to defend that action
or proceeding by its own counsel and Tenant shall be required to indemnify
Landlord for all costs and expenses incurred by Landlord for investigation and
defense of such action or proceeding upon demand therefor by Landlord to Tenant
including evidence of such costs and expenses.



Section 18.02. Environmental Covenants. Tenant agrees that Tenant, its agents,
servants, employees, licensees, contractors and concessionaires shall not use,
manufacture, store or dispose of any flammable explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials or other
similar substances (collectively "Hazardous Materials") on, under or about the
Leased Property in violation of law. Without limiting the above, Tenant shall
indemnify and hold harmless Landlord from and against any and all claims,
losses, liabilities, damages, costs and expenses, including, without limitation,
attorneys' fees and costs arising out of or in any way connected with the use,
manufacture, storage, or disposal of Hazardous Materials in violation of law by
Tenant, its agent, servants, employees, licensees, contractors or
concessionaires on, under or about the Leased Property including, without
limitation, the cost of any required or necessary repair, cleanup or
detoxification and the preparation of any closure or other required plans in
connection herewith. The indemnity obligations of Tenant under this section
shall survive any termination of this Lease.



ARTICLE XIX

INSURANCE





Section 19.01. Landlord's Obligations. Throughout the term of this Lease,
Landlord covenants and agrees to maintain and to keep in force, at Landlord's
own cost and expense, in respect of the Leased Property and all other buildings
and improvements within the Property, fire insurance with extended coverage for
not less than 80% of the full insurable value thereof or such other, higher or
different limits of coverage as Landlord shall from time to time carry. Tenant
shall reimburse Landlord for Tenant's proportionate share of the premiums paid
by Landlord for maintaining insurance required by this paragraph. Reimbursement
shall be made by Tenant in monthly installments on or before the first day of
each calendar month, in advance, in an amount estimated by Landlord, provided
that in the event Landlord is required under a mortgage covering the Building
and the Premises to escrow insurance premiums, Landlord may, but shall not be
obligated to, use the amount required to be escrowed as a basis for its estimate
of the monthly amount due from Tenant hereunder. Landlord shall furnish Tenant
with a written statement of the actual amount of Tenant's proportionate share of
the insurance premiums. If the total amount paid by Tenant under this article
during any calendar year shall be less than the actual amount due from Tenant
for such year, as shown on such statement, Tenant shall pay to Landlord the
deficiency within thirty (30) days after demand therefore by Landlord, and if
the total amount paid by Tenant hereunder for any such calendar year shall
exceed such amount due from Tenant for such calendar year, Tenant shall be
entitled to offset the excess against payments next thereafter becoming due
under this Lease. For the calendar years in which this Lease begins and
terminates, the provisions of this Article shall apply and Tenant's liability
for its proportionate share of any insurance premiums for any such year shall be
subject to a pro-rata adjustment based on the number of days of any such year
during which the term of this Lease is in effect. Tenant's proportionate share
of the insurance premiums shall be the ratio of the total premium that the total
number of gross leaseable square feet in the Leased Property bears to the total
number of gross leaseable square feet in the Building.



Section 19.02. Tenant Obligations. From and after the Commencement Date and
throughout the term of this Lease, Tenant shall maintain and keep in force, at
Tenant's own cost and expense, Comprehensive General Liability insurance naming
Landlord as an additional insured with respect to occurrences on the Lease
Property (including builders risk coverage throughout the making of any
alterations, additions or construction at the Leased Property by Tenant or its
designee), in amounts not less than $1,000,000 for personal and bodily injury to
anyone person, $1,000,000 for personal and bodily injury to all persons in any
one occurrence, and $500,000 for damage to property; and Tenant shall indemnify
Landlord from, and hold Landlord harmless against, any and all claims for
personal injury, wrongful death and property damage occurring on the Leased
Property or resulting from any acts, omissions or negligence of Tenant, its
agents or employees, unless such injury, death or damage results from the acts,
omissions or negligence of Landlord, its agents, employees or contractors, from
structural defects of the Leased Property or from any failure of Landlord to
perform any of its obligations under this Lease.



Landlord may also require Tenant to carry such other types of insurance as may
be necessary or desirable in Landlord's determination in order to insure and
protect Landlord and Tenant against specific risks of loss related to the
Tenant's specific use of the Leased Property, all of which shall be provided in
such amounts as Landlord shall determine at the sole cost of Tenant.



In the event that the permitted uses carried on by the Tenant at the Leased
Property shall result in an increase in the premiums payable by the Landlord for
the insurance required to be carried by the Landlord by this Article, or
otherwise under this Lease, then in such event Tenant shall, upon written notice
from the Landlord, promptly pay the amount of such increased premiums
attributable to the Tenant's uses and operations at the Premises.



Section 19.03. Policies. Upon request, Landlord or Tenant shall deliver to the
other policies or certificate of all insurance policies required under this
Lease, and shall thereafter deliver to the other renewal policies or
certificates at least twenty (20) days to the expiration of any existing policy.
Either Landlord or Tenant shall have the right to provide any insurance required
to be carried by it hereunder blanket policies.



Section 19.04. Waiver of Subrogation. Every policy of fire insurance with
extended coverage and every policy insuring any economic loss resulting from any
risks covered by either of the aforementioned policies, carried by either party
with respect to the Leased Property and all other buildings and improvements,
whether or not required hereby to be carried, which insures the interest of one
party only, shall (if it can be so written and either does not result in
additional premium or the other party agrees to pay upon demand any additional
premium resulting) include provisions denying to the insurer acquisition by
subrogation of rights of recovery against the other and their officers,
employees and agents (and their respective parent and subsidiary corporation) to
the extent such rights have been waived by the insured prior to the occurrence
of damage or loss. Each party, to the extent permitted by the applicable policy,
hereby waives any rights of recover against the other and their subsidiary
corporations) for any direct damage or consequential loss normally covered by
standard policies of fire insurance with extended coverage, boiler and machinery
insurance policies and any policies insuring any economic loss resulting from
any risks covered by either of the aforementioned policies, against which such
party is protected by insurance or has elected to be self-insured against, to
the extent of the proceeds paid under such policies and the amount of any
self-insurance, whether or not such damage or loss shall have been caused by any
acts or omissions of the other party.



Section 19.05. Notice of Cancellation. The policies and certificates evidencing
the policies shall provide for thirty (30) days prior written notice to Landlord
of any cancellation, reduction in amount or material change in coverage.



Section 19.06. Responsibility of Tenant During Construction. Prior to
commencement of the construction required under Article V, Tenant at its own
expense shall obtain, furnish to Landlord, and maintain through completion of
construction the following policies of insurance in form acceptable to Landlord,
or have tenant's subcontractors maintain the following in conjunction with the
work performed in accordance with Exhibit "D";



(i) Worker's compensation insurance, disability benefits insurance and all other
insurance Tenant is required by law to provide covering loss resulting from
injury, sickness, disability or death of all persons employed by Tenant or by
Tenant's contractors, subcontractors, or agents;



(ii) Contractor's Public Liability and Property Damage Insurance and Vehicle
Liability Insurance with limits of at least $1,000,000 for personal injury or
death to any one or more persons in any one accident and $1,000,000 for property
damage, which shall insure the activities of Tenant and Tenant's contractors,
subcontractors and agents, including full underground coverage;



(iii) Contractual Coverage Insurance providing protection for Tenant and
Tenant's contractors, subcontractors and agents against damage claims that may
arise from operations under this Lease, with limits of at least $1,000,000;



(iv) An all-risk Builders' Risk Insurance, fire and extended Coverage, on a 100%
completed value basis on the Improvements.



Section 19.07. Certificates of Insurance. All insurance coverage required during
the period of construction by Section 19.06 of this Lease shall be evidenced by
certificates of insurance furnished by Tenant to Landlord, which certificates
shall also state that the insurance carrier will give Landlord at least ten (10)
days prior written notice of cancellation or of any material change in coverage.



Section 19.08. Quality of Insurance. All insurance required to be carried by
Tenant by this Article XIX shall be issued by a company classified in the most
recent edition of Best's Insurance Guide as a minimum Class XII as to financial
rating and A+

as to policyholder rating, or if not of such class or rating, then any policy of
insurance shall be subject to Landlord's approval, which shall not be
unreasonably withheld.



 

ARTICLE XX

EMINENT DOMAIN







Section 20.01. Total Condemnation. If the whole of the Leased Property or the
Building in which the Leased Property is located shall be taken or condemned by
eminent domain for any public or quasi-public use or purpose, or shall be taken
by purchase in lieu of such condemnation or exercise of eminent domain, then the
term of this Lease shall cease and terminate as of the date of such taking or
condemnation or as the date on which Tenant is deprived of possession, whichever
occurs first. Tenant shall continue to pay the Base Rent and all additional rent
in the same amounts as herein provided until such time as the Tenant is required
to surrender possession of the Leased Property as a consequence of such taking
or condemnation.





Section 20.02. Partial Condemnation. If only part of the Leased Property or the
Building in which the Leased Property is located shall be taken or condemned,
and in the further event that the Landlord shall determine not to restore the
remainder of the Leased Property or the Building so taken or condemned, then the
Landlord shall have the right, at its election, to terminate and cancel this
Lease as of the date of such taking or condemnation, or as of the date the
Tenant is deprived of possession, whichever occurs first, exercisable not later
than ninety (90) days following the date of the taking of possession, upon ten
(10) days written notice given by the Landlord to the Tenant. Tenant shall
continue to pay the Base Rent and all additional rent in the same amounts as
herein provided until such time as the Tenant shall be required to surrender
possession of the Leased Property or the portion thereof so taken.
Notwithstanding the forgoing, if only part of the Leased Property shall be taken
or condemned then the tenant shall have the right, at its election, to terminate
and cancel this lease as of the date of such taking or condemnation provided
that the remaining portion of the Leased Property after such taking is not
reasonably adequate to accommodate Tenant's space needs to reasonably conduct
its business following the taking.



Section 20.03. Restoration. If only a part of the Leased Property shall be so
taken or condemned, and if the Landlord or tenant shall fail to exercise its
right to cancel and terminate this Lease as provided in Section 20.02 above,
then in such event the Landlord shall, at its own cost and expense, promptly
after the Tenant surrenders possession of the part of the Leased Property taken
or condemned, restore what remains of the Leased Property and of the Building of
which the Leased Property is a part to as nearly as practicable the condition
the same were in prior to the taking or condemnation, subject to the reduction
in size, provided, however, that the Landlord's obligation to restore shall be
limited in expenditure to the amount of the condemnation award received by the
Landlord pursuant to such proceeding.



Section 20.04. Condemnation Award. In the event that the taking results in the
termination of all or any portion of this Lease, the entire condemnation award,
after deducting all expenses and costs, including attorneys' fees, shall be
payable directly to the Landlord and the entire award shall be distributed to
the Landlord in connection with such proceeding. Tenant shall have no claim in
respect to the award or payment for the value of the unexpired term of its
Lease, except that (i) Tenant may impose and prosecute in any such proceeding in
respect of the taking, either independent of any claim of the Landlord, or, (ii)
if only a single award is made for such taking, as a part of the Landlord's
claim, claims for the reasonable value of the Tenant's trade fixtures and
improvements, for damages in interruption or dislocation of its business, and
for moving and remodeling expenses.



ARTICLE XXI

DAMAGE OR DESTRUCTION





Section 21.01.



(a) In the event that, as a result of a casualty insured against by the Landlord
under the standard form of fire insurance policy and extended coverage
endorsement covered by it on the Building or the Leased Property are damaged
without the fault of Tenant, so as to render the Leased Property untenantable in
whole or in part, then the Tenant, if the Tenant in the exercise of its
reasonable judgment determines that the Leased Property is no longer suitable
for the conduct of its business, shall have the right to terminate the lease
upon delivering written notice to that effect within thirty (30) days of the
casualty. In the event that the Tenant does not terminate this Lease or fails to
deliver the notice provided for above within the time period set forth above,
then in such event the Landlord shall have the following options:



(i) If the Landlord shall determine to proceed to repair and rebuild the
Building and/or the Leased Property, as the case may be, then this Lease shall
continue in full force and effect until the Building or Leased Property have
been repaired and rebuilt by the Landlord, provided, however, that during the
period of repair and rebuilding, the Base Rent hereunder shall be abated in
proportion to the area that has been rendered untenantable by the damage; or



(ii) In the event the Landlord shall determine not to rebuild the Building
and/or the Leased Property, then Landlord may terminate this Lease effective as
of the date of the damage which rendered the Building and/or Leased Property
untenantable.



In the event that the Landlord shall determine to rebuild and repair the
Building and/or the Leased Property, then Tenant shall promptly repair and
rebuild the Improvements and replace its trade fixtures and equipment so that
they shall be at least equal in quality and class to the original Work performed
by Tenant under Article 5 of this Lease.



If this Lease shall be terminated for any reason, Landlord shall be entitled to
all insurance proceeds payable to it by reason of the policy or policies carried
by the Landlord, and Tenant shall be entitled to all insurance proceeds which it
shall carry on its Improvements and its trade fixtures and equipment, and
neither party shall have any right, title or claim in and to the insurance
proceeds payable to the other.







ARTICLE XXII

LATE CHARGES





Section 22.01. Past Due Rent. If Tenant shall fail to pay any rent when due and
payable, Tenant shall pay to Landlord, as Additional Rent, a late charge equal
to five (5%) percent of the rent due. Rent is considered late if received 5 days
after its due date. Nothing in this section shall limit Landlord's right and
remedies under any other provision of this Lease.



 

ARTICLE XXIII

TITLE PROVISIONS







Section 23.01. Quiet Enjoyment. Tenant, upon payment of the rent and the
performance and observance of all covenants, warranties, agreements and
conditions of this Lease on its part to be kept, shall quietly have and enjoy
the Leased Property during the term of this Lease, without hindrance or
molestation by anyone properly claiming by, through or under Landlord.





Section 23.02. Landlord's Title. Landlord represents and warrants to Tenant that
it has the power and authority to execute and deliver this Lease and to carry
out and perform all covenants to be performed by it.



Section 23.03 Subordination and Attornment



(a) Tenant recognizes that Landlord has or will finance the acquisition of the
Building which the Leased Property is a part by mortgages or similar
encumbrances upon the Building and the Property. This Lease Agreement shall be
subject and subordinate to any mortgage given to secure the financing and other
mortgage now or hereafter constituting a lien upon the Leased Property, and to
all renewals, modifications, consolidations, replacements or extensions,
thereof. Although no instrument or act on the part of Tenant shall be necessary
to effectuate such subordination, Tenant agrees to execute, acknowledge and
deliver such further instruments subordinating this Lease to such mortgage and
future mortgages.



(b) In the event of the foreclosure of any mortgage, Tenant shall make full and
complete attornment to lender for the balance of the term of this Lease, upon
the same covenants and conditions as are contained herein, so as to establish
direct privity of estate and contract between the lender and Tenant with the
same force and effect as though this Lease Agreement were originally made
directly between them. Tenant shall thereafter make all Rent payments directly
to the lender.



(c) Except as set forth in Section 3.03, Landlord shall in no event be charged
with default in any of its obligations hereunder unless and until Landlord shall
have failed to perform such obligations within thirty (30) days (or such
additional time as is reasonably required to correct any such default) after
written notice to Landlord by Tenant, specifically describing such failure. If
Landlord commences and proceeds with due diligence to remedy a defect or to make
any change required under this Lease, it shall not be in default. If the holder
of any mortgage covering the Building shall have given written notice to Tenant
of the address to which notices to such holder are to be sent, Tenant shall give
such holder written notice simultaneously with any notice given to Landlord of
any default of Landlord, and if Landlord fails to cure any default asserted in
said notice within the time provided above, Tenant shall notify such holder in
writing of the failure to cure, and said holder shall have thirty (30) days
after receipt of such second notice to cure such default before Tenant may take
any action by reason of such default.



ARTICLE XXIV

DEFAULT





Section 24.01. Events of Default. Any one or more of the following events shall
constitute an event of default (an "event of default"):



(a) Tenant's failure (i) to pay Annual Base Rent when due and payable pursuant
to Article III hereof, or (ii) to pay any Additional Rent when due and payable,
and the continuation of the failure to pay such Additional Rent for twenty (20)
days after notice from Landlord to Tenant, provided, however, that if any
installment of rent shall be more than five (5) days overdue, a late charge of
five percent (5%) shall be charged to Tenant on such;



(b) Tenant's failure to observe and perform any of the terms, covenants,
conditions, limitations or agreements under this Lease on Tenant's part to be
observed or performed (except the obligation to pay rent) and the continuation
of the failure for a period of thirty (30) days after notice from Landlord to
Tenant specifying the nature of the failure, provided, however, that if the
nature of the failure is such that it cannot reasonably be cured within such
thirty (30) day period and shall thereafter continue to diligently cure such
failure which shall in all events be completed within ninety (90) days from the
date of Landlord's notice;



(c) The use of the Leased Property for any purpose other than that stated in
Article IV without the prior written consent of Landlord.



(d) Tenant shall file a voluntary petition in bankruptcy or shall be adjudicated
as bankrupt or insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy code or any
other present or future federal, state or other bankruptcy or insolvency statute
or law (collectively in this Article "insolvency laws"), or shall seek, consent
to or acquiesce in the appointment of any bankruptcy or insolvency trustee,
receiver or liquidation of Tenant or of all or any substantial part of its
properties or of the Leased Property or Improvements;



(e) The commencement of any action, case or proceeding ("proceeding") against
Tenant seeking (i) any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any insolvency laws, or (ii)
the appointment, without the consent or acquiescence of Tenant, of any trustee,
receiver or liquidation of Tenant or of all or substantially all of its
properties or of the Leased Property or Improvements, and the proceedings shall
continue undismissed for a period of thirty (30) days;



(f) If a federal or state tax lien is filed against Tenant affecting the Leased
Property or Improvements and remains undischarged for more than sixty (60) days
following written notice from Landlord to Tenant;



(g) If a final judgment for the payment of money in excess of $100,000 shall be
rendered against Tenant and shall remain undischarged for a period of more than
sixty (60) days following written notice from Landlord to Tenant.



Section 24.02

. Remedies on Default.





(a) Upon any one or more events of default, Landlord may, at its option, at any
time thereafter, give written notice to Tenant specifying the event or events of
default and stating that this Lease and the term demised shall expire and
terminate on the date specified in the notice, which shall be at least twenty
days after the giving of the notice. Upon the date specified in the notice, this
Lease and the term demised and all rights of Tenant under this Lease shall
expire and terminate. The expiration or termination of this Lease by Landlord
shall not relieve Tenant of its liability and obligations under this Lease,
which shall survive.



(b) Upon termination of this Lease pursuant to this Section, Tenant shall quit
and peacefully surrender the Leased Property and the Improvements to Landlord.
Landlord, upon, or at any time after, the expiration or termination of this
Lease, without additional notice and without prejudice to any other rights and
remedies it shall have at law or in equity, may re-enter the Leased Property and
Improvements, and remove from them Tenant, its agents, employees, servants,
licensees, and subtenants and other persons, firms or corporations and all or
any of its or their property, either by summary dispossess proceedings or by any
suitable action or proceeding at law or in equity, or by force or otherwise,
without being liable to indictment, prosecution or damages for such action, and
may repossess and have, hold and enjoy the Leased Property and the Improvements.



(c) Upon Landlord's termination of this Lease, re-entry of the Leased Property
and Improvements or dispossession of Tenant by summary proceedings or otherwise;



(i) The rent shall become due and payable and be paid up to the time of
termination, re-entry, or dispossession;



(ii) Landlord at any time and from time to time may relet the Leased Property
and Improvements or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may, at Landlord's option, be less than or
exceed the period which would otherwise have constituted the balance of the term
of this Lease and on such conditions, including, without limitation, concessions
of free rent and alterations of the Leased Property and Improvements, as
Landlord in its sole discretion may determine, and Landlord may collect and
receive all rents and income from them;



(iii) Notwithstanding any present or future law, statute, or judicial decision,
Landlord shall not be responsible or liable for any failure or refusal to relet
the Leased Property and Improvements or any part of them, or for any failure to
collect any rent due upon any reletting of them;



(iv) Whether or not the Leased Property or Improvements or any part of them
shall have been relet, Tenant, until the end of what would have been the term of
this Lease in the absence of expiration or termination, shall be liable to and
shall pay Landlord as and for liquidated and agreed current damages (the
"current damages") for Tenant's default, the amount of all rent (including
prepaid base rent, which Landlord shall retain) which would have been payable
under this Lease by Tenant if it were still in effect, less the net proceeds of
any reletting pursuant to the provisions of this Section, after deducting all
Landlord's expenses in the reletting, including, without limitation, all
repossession costs, brokerage and management commissions, operating expenses,
legal expenses, attorney's fees and expenses of preparation for reletting;



(v) Tenant shall pay the current damages to Landlord, and Landlord shall be
entitled to recover them from Tenant, by separate action, actions or proceeds,
at such time or times when rent would have been payable under this Lease if it
were still in effect; and



(vi) In lieu of collecting the current damages, Landlord, at its option, shall
be entitled to retain, as and for liquidated and agreed final damages for
Tenant's default, the full amount of prepaid base rent and such other rent as
Landlord shall have collected from Tenant.



(d) Nothing in this Article shall limit or prejudice the right of Landlord to
prove and obtain as liquidated damages an amount equal to the maximum allowed by
any statute or rule of law in effect at the time those damages are to be proved,
whether or not that amount is greater, equal to, or less than the amount
provided by this Article.



Section 24.03. In the event of any breach or threatened breach by Tenant of any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord may enjoin the breach or threatened breach and may invoke any right and
remedy allowed at law, in equity, by statute, or otherwise as though re-entry,
summary proceedings, and the other remedies were not available under this Lease



Section 24.04. Each right and remedy under this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease
or now or hereafter existing at law or in equity or by statute or otherwise, and
the exercise by Landlord of anyone or more of these rights or remedies shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights or remedies Landlord may have.



Section 24.05. Landlord may, at its option, from time to time, commence actions
to recover any rent, or liquidated damages, or other damages, and nothing in
this Lease shall be deemed to require Landlord to await the date this Lease
would have expired had there been no default by Tenant or no termination by
Landlord.



ARTICLE XXV

MISCELLANEOUS PROVISIONS





Section 25.01. Waivers. No failure by Landlord to insist upon the strict
performance of any agreement, term, covenant or condition of this Lease or to
exercise any right or remedy upon a breach of any of them, and no acceptance of
full or partial rent during the continuance of any breach, shall constitute a
waiver of the breach or of the agreement, term, covenant or condition. No
agreement, term, covenant or condition to be performed or complied with by
Tenant, and no breach of any of them, shall be waived, altered or modified
except by a written instrument executed by Landlord. No waiver of any breach
shall affect or alter this Lease, and each and every agreement, term, covenant
and condition of this Lease shall continue in full force and effect with respect
to any other existing or subsequent breach.



Section 25.02. No Representation of Condition. No representation, statement, or
warranty, express or implied, has been made by Landlord as to the condition of
the Leased Property, or their permitted use under applicable zoning, building,
land use and similar laws, ordinances and regulations ("use regulations").
Tenant assumes all responsibility for compliance with the use regulations, and
Landlord shall have no liability or responsibility for any defect in the Leased
Property or for any limitations upon the use of the Leased Property.



Section 25.03. Consent. Unless otherwise specifically provided in the Lease,
wherever this Lease requires the consent of Landlord, such consent may be
withheld for any reason or no reason, in Landlord's sole discretion.

Section 25.04. Force Majeure. If Landlord or Tenant shall be delayed, hindered
in or prevented from the performance of any act required under this Lease by
reason of strikes, lockouts, impossibility of procuring materials, governmental
orders which prevent the construction or development of the Improvements, riots,
insurrection, or war for the purpose of prosecuting Landlord or Tenant's work
hereunder ("force majeure"), performance of that act shall be excused for the
period of the delay (but not exceeding two years) and the period for the
performance of the act shall be extended for a period equivalent to the
excusable period of the delay (not exceeding two years), provided the party
delayed shall give the other party written notice and full particulars of the
force majeure within a reasonable time after the event occurs. The provisions of
this Article shall not excuse Tenant from the prompt payment of rent under this
Lease.

Section 25.05. Notice. Every notice, request, demand, consent, approval,
objection, document or other communication authorized or required by this Lease
shall not be effective unless it is in writing, sent postage prepaid by United
States registered or certified mail, return receipt requested, or by nationally
recognized overnight courier, to the other party at the following address:

To Landlord: Kingfisher, LLC

137 North Street

Pittsfield, MA 01201

With a copy to: Herzog, Engstrom & Koplovitz, P.C.

Harry V.B. Miller, Esq.

7 Southwoods Boulevard

Albany, NY 12211

To Tenant: Mechanical Technology, Inc.

431 New Karner Road

Albany, NY 12205

With a copy to:

 

 

or to such other address as either party may designate by notice given from time
to time in accordance with this Section. Notices shall be effective upon mailing
except in the case of a notice to change an address, which shall be effective
upon receipt by the other party.







Section 25.06. Certificates. Either party shall, without charge, within ten (10)
days after written request of the other, certify, by written instrument duly
executed and acknowledged, to any mortgagee, purchaser, or proposed mortgagee or
purchaser, or to any other person, firm or corporation specified in the request,
the following matters:



(a) that this Lease has not been amended, or if it has, the substance of the
amendment;



(b) whether the Lease is in full force and effect;



(c) the existence of any default, set-off, counterclaimer defense on the part of
the other party;



(d) the commencement and expiration dates of this Lease;



(e) the dates to which rent has been paid; and



(f) any other matters that may reasonably be requested.



The certificate may be relied upon by the party requesting it and any other
person, firm or corporation to whom by the terms of the certificate it may be
exhibited or delivered, and the contents of the certificate shall be binding on
the party which executed it. Tenant hereby constitutes Landlord as true and
lawful attorney-in-fact coupled with an interest for the purpose of executing
any such certificate called for by this Section 25.07 which the Tenant has
failed or refused to deliver within the time frame set forth herein. Any
certificate so executed by Landlord as attorney-in-fact for the Tenant may be
relied upon by party with the same full force and effect as if it had been
executed by the Tenant as provided for herein.



Section 25.07. Governing Law. This Lease and the performance of it shall be
governed, interpreted, construed and regulated by the laws of the State of New
York without regard to principles of conflicts of laws.



Section 25.08. Partial Invalidity. If any term, covenant, condition or provision
of this Lease, or the application of it to any person or circumstance, shall be
invalid or unenforceable, the remainder of this Lease, or the application of
that term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected and every other term,
covenant, condition and provision of this Lease shall be valid and be enforced
to the fullest extent permitted by law.



Section 25.09. Memorandum of Lease. The parties will, at the request of either
one, promptly execute duplicate originals of an instrument, in recordable form,
which will constitute a short form of Lease, setting forth a description of the
Leased Property, the terms of this Lease and any other portions of the Lease,
except the rental provisions, as either party may request. Tenant will pay all
costs of recordation of any memorandum of sublease.







Section 25.10. Interpretation. Wherever the singular number is used in this
Lease the same shall include the plural, and the masculine gender shall include
the feminine and neuter genders, and vice versa, as the context shall require.
This Lease may be executed in several counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.



Section 25.11. Binding Effect. Except as expressly provided otherwise in this
Lease, the covenants, conditions and agreements contained in this Lease shall
bind and inure to the benefit of Landlord and Tenant and their respective heirs,
successors, administrators and assigns.



Section 25.12. No Oral Modification. All prior understandings and agreements
between the parties are merged within this agreement, which alone fully and
completely sets forth the understanding of the parties. Tenant is not relying on
any representation or agreement other than those set forth in this Lease. This
Lease may not be changed or terminated orally or in any manner other than by a
written agreement signed by the party against whom enforcement is sought.



Section 25.13 Headings. The headings of the Articles and Sections of this Lease
are for convenience and reference only and do not define, limit or describe the
intent of this Lease or in any way affect this Lease or the interpretation of
it.



Section 25.14. No Broker. The parties warrant and represent to each other that
no real estate broker or agent was instrumental or in any way responsible in
bringing about this Lease other than CB Richard Ellis Robert Cohn, both
Landlord's broker and tenant's broker. Each party agrees to indemnify and hold
the other party harmless against any claim, suit, liability, loss or expense,
including attorneys' fees, arising out of the breach of this warranty and
representation.



Section 25.15. Limitation of Liability. Anything in this Lease to the contrary
notwithstanding, Tenant agrees that it shall look solely to the estate and
property of Landlord in the Building and the Property, and subject to the prior
rights of any mortgagee of such Property and the Building and subject to
Landlord's rights under a leasehold interest of said Property or Building or par
thereof, for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of any default or breach
by Landlord with respect to any of the terms, covenants and conditions of this
Lease to be observed and/or performed by Landlord, and no other assets of
Landlord shall be subject to levy, execution or other procedures for the
satisfaction of Tenant's remedies.



Section 25.16

. If Tenant shall abandon or vacate the Leased Property or Improvements for 90
days or more, landlord shall have right to terminate the lease.





Section 25.17. Lease Renewal. Provided that Tenant is not in default, Tenant
shall have the option to renew this lease for a further term of five (5) years
upon six (6) months prior written notice at a rate of $12.50 per square foot.



Section 25.18. Advise on Interest. Landlord hereby agrees to advise Tenant of
any party's substantial interest in leasing the 6,000 square feet of space
located in the south section of Building "A". This in no way binds the Landlord
to grant Tenant the right of first refusal on this space.



Section 25.19. Landlord agrees not to rent any space at 431 New Karner Road to
any researcher, manufacturer or developer of fuel cells, provided tenant is
still conducting this type of business on the premises.



KINGFISHER, LLC



 

By: /s/ Edward L. Hoe, Jr.,Manager___________________________________

Edward L. Hoe, Jr., Manager



Mechanical Technology Incorporated

 

By: /s/ Cynthia A. Scheuer _

Cynthia A. Scheuer, Vice President and CFO



 

EXHIBIT "A"



Demised

Premises



EXHIBIT "B"

 

431 New Karner Road

Site Plan



EXHIBIT "C"



 

IMPROVEMENTS



431 New Karner Road

Work Letter



 

 

Landlord's Work



Landlord agrees to provide the following work, at is sole expense, as described
below:



Provide and install double door by women's bathroom (as per J. Paul Vosburgh,
Architect specifications), complete wall to demise Premise, and all other work
necessary to demise Premises.



Provide separate electric and gas meters.



Ensure HVAC with existing ductwork and existing systems functions to properly
condition Tenant's space as currently configured with addition of the following:
1) air conditioning will be supplied to lab area, 2) additional heat will be
supplied to front area, if necessary, 3) fresh air, exclusive of lab use, will
be provided, and 4) Landlord will repair existing ductwork as necessary, and
install ductwork and diffusers to existing offices which currently have no
ductwork or diffusers. Any other changes, upgrades, extensions and replacements
will be considered Tenant Improvements. Remove tanks, cables, etc. in ceilings,
leave CAT5 cable.



Perform the work necessary to obtain a Certificate of Occupancy for the Premises
exclusive of any additional requirements specific to Tenant's use, which would
be Tenant Improvements.



Remove rotted hollow metal doors at test cells and replace with new doors.



Tenant Improvements



Landlord agrees to fit-up premises substantially as per drawing and
specifications provided by J. Paul Vosburgh, Architect and included in scope of
work by Construction Clerk Services. Landlord will pay for first $191,077.31 of
improvements and at Tenant's option, as per Section 3.02, to pay for up to an
additional $50,000. Tenant agrees to pay all costs above Landlord payments.
Landlord and Tenant agree the plans and specifications are not in final form.
Landlord and Tenant agree to exercise due diligence to finalize plans and
specifications. Both parties must agree to final plans and specifications prior
to commencement of construction.



The final plans and specifications will be attached to an amended lease as
Exhibit E.



 

EXHIBIT "D"



OUTLINE SPECIFICATIONS OF TENANT'S WORK



 

A. Installation of telephone, data and security systems.



EXHIBIT "E"



Final Plans

And Specifications



EXHIBIT "F"



Estimated

Common Area Expenses



 

 

 

 

RE: LEASE OF 433 NEW KARNER ROAD BY MECHANICAL TECHNOLOGY, INC. ("Tenant") FROM
KINGFISHER, LLC ("Landlord")



 

 

Landlord agrees to obtain a separate certificate of occupancy for the 1,872 sq.
feet of laboratory space in Building A, located at 433 New Karner Road, Colonie,
NY ("Property"). Landlord agrees to permit Tenant to occupy the Property on or
before April 11, 2001 at a monthly rental rate of $1,521. Upon commencement of
Tenant's occupancy of the full office and laboratory space at 433 New Karner Rd,
as described in the lease dated as of April 2, 2001 between Tenant and Landlord,
all rental payments regarding the Property shall cease.

All other terms and conditions of the lease shall apply during this initial
occupancy period.



Agreed to this 2nd day of April, 2001.



 

 

 

/s/ Edward L. Hoe, Jr., Manager

Landlord

Kingfisher, LLC

By: Edward L. Hoe

Its: Manager



 

 

 

/s/Cynthia A. Scheuer

Tenant

Mechanical Technology Inc.

By: Cynthia A. Scheuer

Its: Vice President and CFO

